Title: To Thomas Jefferson from Nathanael Greene, 27 [29?] June 1781
From: Greene, Nathanael
To: Jefferson, Thomas


        
          Sir
          Camp near the cross roads between broad River and the Catabaw June 27th [29?] 1781
        
        The importance of partizan Corps as well as the necessity for augmenting our Cavalry is more and more felt every day. Capt. Rudolph belonging to Lt. Col. Lee Legion comes to Virginia with a view of augmenting that useful and necessary Corps. Whether the circumstances of other Corps of Cavalry and the peculiar situation  of Virginia will admit of enlarging this Corps your Excellency will judge and direct accordingly. I have only to observe that what ever aid is given to this business will essentially promote the service, and the force so formed shall be employed in Virginia while the State continues to be oppressed.
        I have the honor to be with great respect Your Excellencys Most Obedt hum Sv,
        
          N Greene
        
      